EXHIBIT 10(i)

 

EXHIBIT NO. 10(i) – SPECIAL TERMINATION AGREEMENT BETWEEN

MID AMERICA BANK, FSB AND JENNIFER EVANS



--------------------------------------------------------------------------------

MID AMERICA BANK

SPECIAL TERMINATION AGREEMENT

 

This AGREEMENT is made effective as of June 1, 2004 by and between Mid America
Bank, fsb (the “Bank”), a federally chartered savings institution, with its
office at 55th & Holmes Avenue, Clarendon Hills, Illinois, and Jennifer Evans
(the “Executive”). The Bank is the wholly-owned subsidiary of the Holding
Company (the “Company”), a corporation organized under the laws of the State of
Delaware.

 

WHEREAS, the Bank recognizes the responsibility Executive has with the Bank and
wishes to protect his position therewith for the period provided in this
Agreement; and

 

WHEREAS, Executive has been elected to, and has agreed to serve in the position
of Senior Vice President–General Counsel for the Bank, a position of substantial
responsibility which will require Executive to render legal, administrative and
management services to the Bank such as are customarily performed by persons in
a similar executive capacity;

 

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1. Term of Agreement. The term of this Agreement shall be deemed to have
commenced as of the date first above written and shall continue through December
31, 2006. At or near each anniversary date of the effective date set forth
above, the board of directors of the Bank (“Board”) may extend the Agreement an
additional year. The Board will review the Agreement and the Executive’s
performance annually for purposes of determining whether to extend the
Agreement, and the results thereof shall be included in the minutes of the
Board’s meeting. In the event the Executive chooses not to renew the Agreement,
the Executive shall provide the Bank with written notice at least ten (10) days
and not more than twenty (20) days prior to such anniversary date. If either the
Bank or the Executive chooses not to renew the Agreement for an additional
period, the Agreement shall cease at the end of its remaining term unless the
Executive’s employment is voluntarily or involuntarily terminated with the Bank
pursuant to Section 2 hereof.

 

2. Payments to Executive upon Change in Control.

 

(a) Upon the occurrence of a Change in Control of the Bank or the Company (as
herein defined) followed at any time during the term of this Agreement by the
voluntary or involuntary termination of Executive’s employment, other than for
Cause, as defined in Section 2(c) hereof, the provisions of Section 3 shall
apply. Upon the occurrence of a Change in Control, Executive shall have the
right to elect to voluntarily terminate his employment at any time during the
term of this Agreement following any demotion, loss of title, office or
significant authority, reduction in his annual compensation, or relocation of
his principal place of employment by more than 50 miles from its location
immediately prior to the Change in Control.

 

(b) Definition of a Change in Control. A “Change in Control” of the Bank or the
Company shall mean a change in control in control of a nature that: (i) would be
required to be reported in response to Item 1 of the current report on Form 8-K,
as in effect on the date hereof, pursuant to



--------------------------------------------------------------------------------

Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) results in a Change in Control of the Bank or the Holding Company within
the meaning of the Home Owners Loan Act of 1933 and the Rules and Regulations
promulgated by the Office of Thrift Supervision (or its predecessor agency), as
in effect on the date hereof including Section 574 of such regulations; or (iii)
without limitation, such a Change in Control shall be deemed to have occurred at
such time as (a) any “person” (as the term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities or makes an
offer to purchase and completes the purchase of securities of the Bank or
Company representing 20% or more of the Bank’s or the Company’s outstanding
securities ordinarily having the right to vote at the election of directors
except for any securities of the Bank purchased by the Company in connection
with the conversion of the Bank to the stock form and any securities purchased
by the Bank’s employee stock ownership plan and trust; or (b) individuals who
constitute the Board of Directors of the Company or the Bank on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the shareholders was approved by the Nominating Committee, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) merger, consolidation or sale of all or substantially
all the assets of the Bank or Company occurs; or (d) a proxy statement shall be
distributed soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or Bank with
one or more corporations as a result of which the outstanding shares of the
class of securities then subject to the Plan are exchanged for or converted into
cash or property or securities not issued by the Bank or the Company, and such
proxy statement proposal is approved by the shareholders of the Company; or (e)
a tender offer is made and completed for 20% or more of the outstanding
securities of the Bank or Company.

 

However, notwithstanding anything contained in this section to the contrary, a
Change in Control shall not be deemed to have occurred as a result of an event
described in (i), (ii) or (iii) (a), (c) or (e) above which resulted from an
acquisition or proposed acquisition of stock of the Holding Company by a person,
as defined in the OTS’ Acquisition of Control Regulations (12 C.F.R. Section
574) (the “Control Regulations”), who was an executive officer of the Holding
Company on January 19, 1990 and who has continued to serve as an executive
officer of the Holding Company as of the date of the event described in (i),
(ii) or (iii) (a), (c) or (e) above (an “incumbent officer”). In the event a
group of individuals acting in concert satisfies the definition of “person”
under the Control Regulations, the requirements of the preceding sentence shall
be satisfied, and thus a change in control shall not be deemed to have occurred,
if at least one individual in the group is an incumbent officer.

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any material
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. Notwithstanding the foregoing, Executive shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the Board of Directors of the Bank at a meeting of
the Board called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board,



--------------------------------------------------------------------------------

Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. The Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause. Any stock options or limited rights granted to Executive under any stock
option plan of the Bank, the Company or any subsidiary or affiliate thereof,
shall become null and void effective upon Executive’s receipt of Notice of
Termination for Cause and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause.

 

3. Termination Benefits. (a) Upon the occurrence of a Change in Control,
followed at any time during the term of this Agreement by the voluntary or
involuntary termination of Executive’s employment, other than for Termination
for Cause, the Bank and the Company shall pay Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a sum equal to three
(3) times the average annual compensation paid to Executive for the three (3)
years immediately preceding Executive’s termination. For purposes of the
preceding sentence: (a) compensation shall include only base salary plus
payments made under the MAF Bancorp Executive Annual Incentive Plan; and (b) the
base salary and annual incentive plan payments for any portion of the preceding
three-year period during which Executive was not employed by the Bank shall be
based on Executive’s annualized 2004 base salary and annual incentive plan bonus
earned for 2004. At the discretion of Executive, upon an election pursuant to
Section 3(e) hereof, such payment may be made in a lump sum immediately upon
severance of Executive’s employment or paid, on a pro rata basis, semi-monthly
during the thirty-six (36) months following Executive’s termination.

 

(b) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by Executive’s voluntary
or involuntary termination of employment, other than for Termination for Cause,
the Bank shall cause to be continued life, health and disability coverage
substantially identical to the coverage maintained by the Bank for Executive and
his or her dependents prior to his severance. Such coverage shall cease upon the
earlier of Executive’s obtaining similar coverage by another employer or
thirty-six (36) months from the date of Executive’s termination. In the event
the Executive obtains new employment and receives less coverage for life, health
or disability, the Bank shall provide coverage substantially identical to the
coverage maintained by the Bank for the Executive and his or her dependents
prior to termination for a period of thirty-six (36) months from the date of
Executive’s termination.

 

(c) Upon the occurrence of a Change in Control, the Executive will have such
rights as specified in the Company’s stock option plans or any other employee
benefit plan with respect to options and such other rights as may have been
granted to Executive under such plans.

 

(d) [INTENTIONALLY LEFT BLANK]

 

(e) On an annual basis Executive shall elect whether, in the event amounts are
payable under Sections 3(a) hereof, such amounts shall be paid in a lump sum or
on a pro rata basis pursuant to such sections. Such election shall be
irrevocable for the year for which such election is made.

 

(f) Notwithstanding the preceding paragraphs of this Section 3, in the event it
shall be determined that any payment or distribution of any type to or for the
benefit of the Executive by the Bank, any of its affiliates, or any person who
acquires ownership or effective control of the Bank or Holding Company or
ownership of a substantial portion of the Bank’s or Holding Company’s assets
(within the meaning of Section 280G of the Code, and the regulations thereunder)
or any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or



--------------------------------------------------------------------------------

otherwise (the “Total Payments”), is subject to the excise tax imposed by
Section 4999 of the Code or any similar successor provision or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “Excise Tax”),
then, except in the case of a Deminimus Excess Amount (as described below), the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
imposed upon the Gross-Up Payment (including any federal, state and local
income, payroll or excise taxes and any interest or penalties imposed with
respect to such taxes), the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Total Payments (not including any
Gross-Up Payment).

 

In the event that the amount by which the present value of the Total Payments
which constitute “parachute payments” (within the meaning of Section 280G of the
Code ) (the “Parachute Payments”) exceeds three (3) times the Executive’s “base
amount” (within the meaning of Section 280G of the Code) (the “Base Amount”) is
less than 3% of the amount determined under Section 3(a) of this Agreement, such
excess shall be deemed to be a Deminimus Excess Amount and the Executive shall
not be entitled to a Gross-Up Payment. In such an instance, the Parachute
Payments shall be reduced to an amount (the “Non-Triggering Amount”), the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s Base Amount; provided that such reduction shall not be made unless
the Non-Triggering Amount would be greater than the aggregate value of the
Parachute Payments (without such reduction) minus the amount of Excise Tax
required to be paid by Executive thereon. The reduction required hereby shall be
made by reducing the amount payable under Section 3(a) of this Agreement.

 

All determinations as to the portion, if any, of the Total Payments which
constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 3(f) shall be made by an
independent accounting firm selected by the Bank, which may be the accounting
firm then regularly retained by the Bank (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations, regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Bank and the Executive, within five
(5) days of a date of termination, if applicable, or such earlier time as
requested by the Bank or the Executive (if the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). Any
determinations by the Accounting Firm shall be binding upon the Bank and the
Executive. As a result of uncertainty in the application of Section 280G and
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, or as a result of a subsequent determination by the Internal Revenue
Service or a judicial authority, it is possible that the Bank should have made
Gross-Up Payments (“Underpayments”), or that Gross-Up Payments will have been
made by the Bank which should not have been made (“Overpayments”). In either
such event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred. In the case of the Underpayment, the amount of
such Underpayment shall be promptly paid by the Bank to or for the benefit of
the Executive. In the case of an Overpayment, the Executive shall, at the
direction and expense of the Bank, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Bank, and otherwise
reasonably cooperate with the Bank to correct such Overpayment, including
repayment of such Overpayment to the Bank.



--------------------------------------------------------------------------------

4. Notice of Termination. Any purported termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision of this Agreement
relied upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given);
provided that if, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.

 

5. Source of Payments. It is intended by the parties hereto that all payments
provided in this Agreement shall be paid in cash or check from the general funds
of the Bank. The Company, however, guarantees payment and provision of all
amounts and benefits due hereunder to Executive, if such amounts and benefits
due from the Bank are not timely paid or provided by the Bank, such amounts and
benefits shall be paid or provided by the Company.

 

6. Effect on Prior Agreements and Existing Benefit Plans. This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior agreement between the Bank and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.

 

7. No Attachment.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

8. Modification and Waiver.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.



--------------------------------------------------------------------------------

9. Required Regulatory Provisions.

 

(a) The Bank may terminate the Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 2(c) hereinabove.

 

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC Section 1818(e)(3)) or 8(g) (12 USC Section 1818(g)) of
the Federal Deposit Insurance Act, as amended by the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, the Bank’s obligations under this
contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while their contract obligations were suspended and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.

 

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e) (12
USC (Section 1818(e)) or 8(g) (12 USC (Section 1818(g)) of the Federal Deposit
Insurance Act, as amended by the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(d) If the Bank is in default as defined in Section 3(x) (12 USC Section 1813(x)
(1)) of the Federal Deposit Insurance Act, as amended by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, all obligations of
the Bank under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution, (i) by the Federal Deposit Insurance
Corporation, at the time FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12 USC
(Section 1823(c)) of the Federal Deposit Insurance Act, as amended by the
Financial Institutions Reform, Recovery and Enforcement Act of 1989; or (ii) by
the Office of Thrift Supervision (“OTS”) at the time the OTS or its District
Director approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the OTS or FDIC to be
in an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

 

10. Reinstatement of Benefits Under 9(b). In the event Executive is suspended
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice described in Section 9(b) hereof (the “Notice”) during the
term of this Agreement and a Change in Control, as defined herein, occurs, the
Bank will assume its obligation to pay and the Executive will be entitled to
receive all of the termination benefits provided for under Section 3 of this
Agreement upon the Bank’s receipt of a dismissal of charges in the Notice.



--------------------------------------------------------------------------------

11. Severability. If, for any reason, any provision of this Agreement, or any
part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

 

12. Headings for Reference Only. The headings of sections and paragraphs herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

13. Governing Law. The validity, interpretation, performance, and enforcement of
this Agreement shall be governed by Federal Law.

 

14. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific performance of his
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

 

15. Payment of Legal Fees. All reasonable legal fees paid or incurred by
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Bank, if the Executive is
successful on the merits of such dispute or question pursuant to any legal
judgment, arbitration or settlement. Such payments are guaranteed by the Company
pursuant to Section 5 hereof.

 

16. Signatures.

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, on the 1st day
of June, 2004.

 

Attest:

 

MID AMERICA BANK

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

 

By:

 

/s/ Allen H. Koranda

--------------------------------------------------------------------------------

Corporate Secretary

     

Chief Executive Officer

WITNESS:

       

/s/ Michael J. Janssen

--------------------------------------------------------------------------------

     

/s/ Jennifer Evans

--------------------------------------------------------------------------------

       

Executive

 

Seal